Citation Nr: 1414937	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for degeneration of the medial meniscus and residuals of an anterior collateral ligament (ACL) tear of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard between October 1979 and September 2003, including periods of ACDUTRA from May 5, 2001 to May 19, 2001 and from February 24, 2003 to March 9, 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico.  In pertinent part, this decision found that new and material evidence had not been submitted to reopen a claim for bilateral hearing loss disability, denied service connection for a low back disability, and denied an increased rating for a service-connected left knee disability.  The Veteran filed a notice of disagreement (NOD) in October 2009.  In June 2010, the RO issued a statement of the case (SOC) continuing its previous denials.  In July 2010, the Veteran perfected an appeal.  In May 2011, the RO issued a supplemental statement of the case (SSOC) continuing its denials.

In December 2012, the Board reopened the Veteran's claim of service connection for bilateral hearing loss and remanded it and the two other issues currently on appeal for further development, to include appropriate VA examinations.  In September 2013, the RO granted service connection for left ear hearing loss disability and a separate left knee disability, chondromalacia patella.  As this was a partial grant of benefits, the RO also issued another SSOC wherein it continued the denials of service connection for a low back disability and an increased rating for the Veteran's first service-connected left knee disability.  The SSOC also explained the denial of service connection for right ear hearing loss.

The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.
FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

2.  The probative evidence of record is against a finding that low back disability was incurred or aggravated during a period of active service.

3.  The Veteran's left knee disability has been manifested by painful motion with functional loss equating to limitation of flexion no worse than 80 degrees; there is no objective evidence of limitation of extension, ankylosis, dislocation or removal of semilunar cartilage, impairment to the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for an award of service connection for low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an evaluation in excess of 10 percent for degeneration of the medial meniscus and residuals of an ACL tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5170(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in May 2008, which fully addressed all notice elements, to include the evidence needed to reopen a claim that became final.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was also provided VA examinations in April 2013 and September 2013 for the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system) and arthritis.  This presumption, however, does not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Hearing Loss

The Veteran seeks service connection for right ear hearing loss as a result of exposure to artillery while in service.

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service records revealed that the Veteran's hearing was tested on a regular basis.  The first audiometric test was at the Veteran's enlistment examination in May 1979, the results of which showed normal hearing.  Physical examination reports dated in May 1983, April 1987, April 1991, March 1996, and December 2000 also showed normal hearing in the Veteran's right ear.

Following service, the Veteran complained of hearing loss and underwent audiological testing at the VA Medical Center (VAMC) in San Juan.  An August 2007 audiological consultation report noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
NA
NA
NA
NA
NA

Although the audiologist diagnosed high frequency sensorineural hearing loss in the right ear, a hearing loss disability for VA purposes was not shown.  

A July 2010 audiological consultation report noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
NA
NA
NA
NA
NA

The audiologist diagnosed mild high frequency sensorineural hearing loss in the right ear, but again, a hearing loss disability for VA purposes was not shown.

In September 2013, following the Board's remand, the Veteran was afforded a VA compensation and pension (C&P) audiological examination, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
NA
NA
NA
NA
NA

Speech recognition was 96 percent for the right ear based on the Maryland CNC Test.  The examiner diagnosed the Veteran with normal hearing in his right ear.

None of the aforementioned audiological evaluations of the right ear showed that the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz were 40 decibels or greater; or that the auditory threshold for at least three of the frequencies from 500 to 4,000 Hertz were 26 decibels or greater; or a speech recognition score of less than 94 percent.  Consequently, the Board must find that the Veteran does not have a hearing loss disability of the right ear, as defined by VA regulation.

The Board acknowledges the Veteran's assertions that his right ear hearing loss is due to noise exposure during service; however, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  In this case, the record does not reflect that the Veteran has a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  The Board recognizes that the requirement of a current disability may be satisfied where the claimant's disability was present at any point during the pendency of a claim, even if no disability is present at the time of adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The record here, however, does not reflect a right ear hearing disability, as defined by VA regulation, at any time during the pendency of the claim.

Thus, the Board concludes that the preponderance of evidence is against a finding that the Veteran has or has had a right ear hearing loss disability for VA disability compensation purposes at any time relevant to his claim and appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service connection for right ear hearing loss is denied.

II. Low back disability

The Veteran seeks entitlement to service connection for a low back disability, which he contends resulted from lifting heavy artillery during periods of ACTDUTRA or INACTDUTRA.

Service treatment records are silent for any low back problems or complaints.  The Veteran was evaluated in February 1994 for neck pain after moving a field cannon; however, he did not complain of back pain.  Subsequent medical examinations contain normal clinical findings, with no back complaints or defects noted.  See examination reports dated in May 1979 (enlistment), May 1983, April 1987, April 1991, September 1996, and December 2000.  Furthermore, all of the Veteran's self-reported medical history forms, which were completed in conjunction with the aforementioned examinations, affirmatively deny any "recurrent back pain." 

Post-service medical evidence consists of VA treatment records.  An August 2007 treatment record reflects complaint of constant, sharp, stabbing back pain, which the Veteran reported began in 2006.  In December 2007, the Veteran underwent a magnetic resonance imaging study (MRI) of the lumbar spine and received diagnoses of mild multi-level discogenic disease; osteoarthritic changes of the fact joints; and severe bilateral neural foraminal narrowing at L4/L5.  A February 2008 treatment record reflects complaint of low back pain and diagnoses of chronic low back pain and disc degeneration of the lumbosacral spine with arthritic changes on the small intervertebral joints.  An April 2008 treatment record reflects complaint of low back pain.  A July 2008 treatment record reflects diagnosis of degenerative disc disease with chronic low back pain.  See also treatment records dated in August 2009 and January 2010 (reflecting similar complaints and diagnoses). 

In April 2013, the Veteran was afforded a VA spine examination.  During the examination the Veteran reported that he developed chronic low back pain as a result of heavy lifting in service, but did "not recall if he went to sick call."  In a September 2013 addendum opinion, a VA examiner opined that "the Veteran's claimed back condition, currently diagnosed, based upon MRI of the lumbosacral spine, as straightening of the lumbar spine with degenerative change, was less likely than not . . . incurred in or caused by the claimed in-service injury[.]"  The VA examiner stated that the Veteran's STRs "contain only a single evaluation for neck pain [in 1994] from movement of [a] cannon in [the] field, with diagnosis of neck muscle spasm.  No documented complaints or evaluations for back pain."  Further, the Veteran's "[s]ubsequent quadrennial, period and annual physicals [show] no history of recurrent back pain" and contain "normal clinical evaluations" without any noted defects.

The Board finds this medical opinion persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded not weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current low back disability; however, the second and third requirements are not met.

With respect to the second requirement, the Veteran has credibly described duties that could place stress on his low back, leading to low back symptoms; however, there is no evidence of in-service incurrence or aggravation of a low back injury, and he has not cited to one.  Indeed, at the April 2013 VA examination, the Veteran could "not recall if he went to sick call" for an injury to his back.  As discussed, the Veteran's STRs are silent for any low back problem, and the routine medical examinations showed normal clinical findings, and no diagnoses, history, or treatment of back problems.  Moreover, the Veteran himself affirmatively denied any recurrent back pain or problems at the medical examinations provided him at various points during his service, including after the single incident of neck pain in 1994.  The earliest indication of a low back disability, based on the medical evidence of record, was in August 2007, when the Veteran complained of back pain that he stated began in 2006.  This lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
With respect to the third requirement, the VA examiner opined that the Veteran's current low back disability was less likely as not related to ACTDUTRA or INACDUTRA.  The Veteran is competent to report symptoms of his low back disability and the Board finds his reports to be credible; however, the question of whether there is a relationship or nexus between his low back disability and his ACTDUTRA or INACTDUTRA is complex in nature and must be answered by a medical professional with specialized knowledge or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has such medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to describe his low back symptoms, he is not competent to opine on the complex medical question of etiology. 

Thus, the Board concludes that the preponderance of the evidence is against the claim for service connection for low back disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service connection for a low back disability is denied.
Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the claim period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee and leg are rated under Diagnostic Codes 5256 to 5263 of VA's Rating Schedule.  38 C.F.R. § 4.71a.

The Veteran is currently service connected for degeneration of the medial meniscus and residuals of an ACL tear of the left knee and has been assigned a 10 percent disability rating under the provisions of Diagnostic Code 5260 of VA's Rating Schedule.  38 C.F.R. § 4.71a.  Diagnostic Code 5260 pertains to limitation of flexion.

Diagnostic Code 5257 provides ratings for impairment of the knee due to recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a 20 percent rating on evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.

The VA General Counsel has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  A zero percent evaluation is warranted where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. A zero percent evaluation is warranted where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Because these conditions were not shown on examination, application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

In May 2008, the Veteran underwent a VA C&P examination to evaluate the current severity of his left knee disability.  At that time, the Veteran reported left knee pain that had progressively worsened since his last examination in October 2004.  He denied any new trauma, injury, or surgery on the affected area.  The Veteran reported limitation of function with regard to standing and walking.  Specifically, he reported that he was able to stand more than one hour, but less than three, and was able to walk more than one-quarter mile, but less than 1 mile.  Pain was managed by taking a non-prescription pain reliever twice daily and limiting activity as necessary.

The Veteran reported knee instability, giving way, pain, episodes of locking, and repeated effusion, as well as symptoms of inflammation, including swelling and tenderness.  The Veteran also reported weekly flare-ups of moderate severity, which lasted several hours.  The flare-ups limited his ability to walk or drive long distances or climb stairs.  Precipitating factors were prolonged sitting, standing, walking, and kneeling.  Treatment consisted of medication and rest.  There was no deformity, stiffness, weakness, or episodes of dislocation or subluxation.

Examination of the Veteran revealed evidence of abnormal weight bearing and his gait was observed as antalgic with poor propulsion.  The Veteran did not use any assistive devices to ambulate.  With regard to physical findings, the examination report noted the presence of crepitus, clicks, snaps, grinding, tenderness, painful movement, and weakness.  There was also evidence of mild anterior/posterior instability.  Specifically, there was increased laxity in the cruciate ligament in 30 degrees of flexion.  Patellar abnormality was noted in the form of subpatellar tenderness, and meniscus abnormality was evidenced with a positive McMurray's test.  The meniscus was not surgically absent, and effusion, dislocation, or locking was not found.  There was no evidence of inflammatory arthritis or joint ankylosis.

The examiner reviewed a May 2007 MRI of the Veteran's left knee and found "medial meniscus posterior horn myxoid degenerative changes."  The findings were "suggestive of scarring surrounding the anterior cruciate ligament tibial insertion."    Some intact appearing fibers were noted.  The Veteran was given diagnoses of medical meniscus degeneration; chondromalacia patella; and anterior cruciate ligament tear by MRI.

With regard to range of motion, the VA examination reflects that the Veteran exhibited flexion of the left knee against gravity to 110 degrees, with pain beginning at 80 degrees.  Passive flexion to 140 degrees, with pain beginning at 80 degrees.  On repetitive motion, the Veteran exhibited additional limitation of flexion to 80 to 110 degrees.  The factor most responsible for the additional limitation was pain.  See DeLuca, supra.  The Veteran attained full extension to zero degrees without pain, and was not limited on repetition.

With regard to functional impact, the examiner opined that the Veteran's service-connected left knee disability had a "significant effect" on his work as an air conditioning technician.  The Veteran's occupational activities were impacted through decreased mobility; problems with lifting and carrying; decreased strength in the lower extremities; and pain.  On his usual daily activities, the Veteran's disability has a mild impact on dressing, travel, and recreation; and a severe impact on chores and shopping.  The disability prevents exercise and participation in sports.  The Veteran reported that he missed five days of work during the previous 12-month period due to his left knee disability.

In April 2013, following the Board's remand, the Veteran was afforded another VA C&P examination.  At that time, the Veteran complained of pain 8/10 daily with flare-ups to 9/10 in cold weather.  The flare-ups, which impact the function of his knee, were treated with rest, elevation, and a non-prescription pain reliever.  He reported clicking, stiffness, weakness, buckling, and swelling.  The Veteran has not undergone knee surgery, but has received VA treatment, including a course of physical therapy in the summer of 2012, without improvement.

Examination of the Veteran revealed an antalgic gait and use of a cane to ambulate.   The examiner noted that there was pain on palpation of the left knee.  Muscle strength testing revealed normal strength on flexion (5/5) and active movement against some resistance on extension (4/5).  Anterior instability was assessed as 1+ (0-5 millimeters); however, there was no posterior or medial-lateral instability present.  There was also no evidence or history of patellar subluxation or dislocation.  There was evidence or history of a meniscal tear, with frequent episodes of joint pain and effusion, but a meniscectomy had not been performed.  The Veteran was negative for other knee conditions, including medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The Veteran was also negative for total knee joint replacement or arthroscopic or other knee surgery.

The examiner reviewed x-rays taken in June 2012 of the Veteran's left knee and found no evidence of arthritis, patellar subluxation, or osseous abnormality; however, there was a small area of sclerosis in the distal femur suggesting bone island or bone infarction.  The examiner indicated that an osteoblastic lesion could not be excluded.  The joint spaces were preserved and there was no evidence of joint effusion or abnormal soft tissue calcifications.  The diagnoses included ACL tear; meniscal degeneration; chondromalacia patella; and mild anterior instability.

With regard to range of motion, the VA examination report reflects that the Veteran exhibited flexion of the left knee to 110 degrees, with full extension to zero degrees.  There was pain at the end range of flexion, but no objective evidence of painful motion on extension.  There was no additional limitation in range of motion of the knee on repetitive motion; however, additional functional loss and/or impairment was noted in the form of less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  See DeLuca, supra.

With regard to functional impact, the examiner indicated that the Veteran's left knee disability had an effect on his ability to work.  The Veteran's occupational activities are impacted through decreased mobility with a cane; limitation in ability to stand more than 10 minutes; inability to run, squat, kneel, or stoop.  The Veteran indicated he was not currently employed.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his degeneration of the medial meniscus and residuals of an ACL tear of the left knee.  In this regard, there is no medical evidence of record indicating that the Veteran had flexion of the left knee limited to 30 degrees or less at any point during the appeal period.  Indeed, the Veteran's flexion is limited to, at worst, 80 degrees - a measurement that accounted for the Veteran's various subjective knee symptoms and painful flare-ups.  Moreover, there is no indication that the Veteran experienced functional impairment in excess of that reported during the VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that any additional limitation the Veteran experienced due to pain was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  There is no other evidence showing that the Veteran had more limitation of motion than that found at his VA examination, to include during his reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's left knee based on limitation of motion.

Consideration has been given to assigning a disability rating under a different, applicable diagnostic code.  The record, however, contains no objective evidence indicating that the Veteran's left knee disability is manifested by ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or symptoms other than those discussed above.  Thus, a disability rating is not warranted under Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.

The record contains evidence of mild lateral instability in the Veteran's left knee-a symptom compensable under Diagnostic Code 5257.  However, the Veteran is already separately compensated for this symptom.  In September 2013, the Veteran was service-connected for chondromalacia patella of the left knee and assigned an evaluation of 10 percent under Diagnostic Code 5257.  As such, the left knee disability on appeal cannot be rated under this diagnostic code.  See Esteban, supra.

Thus, for the reasons set forth above, a disability rating in excess of 10 percent cannot be awarded for degeneration of the medial meniscus and residuals of an ACL tear of the left knee under any other diagnostic code.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a schedular rating higher than that already assigned.  See Hart, supra.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degeneration of the medial meniscus and residuals of an ACL tear of the left knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  A rating in excess of 10 percent for degeneration of the medial meniscus and residuals of an ACL tear of the left knee is denied.



(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an increased rating for degeneration of the medial meniscus and residuals of an ACL tear of the left knee, currently rated as 10 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


